                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        THE 26TH CORPORATION, et al.,                   Case No. 18-cv-06662-JST
                                                         Plaintiffs,
                                   8
                                                                                            ORDER GRANTING PLAINTIFFS’
                                                  v.                                        MOTION TO REMAND
                                   9

                                  10        CLEAR RECON CORP., et al.,                      Re: ECF No. 11
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Before the Court is Plaintiffs’ motion to remand. ECF No. 11. The Court will grant the

                                  14   motion.

                                  15   I.       BACKGROUND

                                  16            Plaintiffs The 26th Corporation and Douglas Whitney filed this case in the Superior Court

                                  17   of California for the County of Santa Clara on September 21, 2018. ECF No. 1 at 12. Defendants

                                  18   J.P. Morgan Securities LLC and JP Morgan Chase Bank, N.A. (collectively, “Defendants”) were

                                  19   served on October 5, 2018, and removed this case on November 1, 2018. ECF No. 1 at 3. In their

                                  20   notice of removal, Defendants stated that Defendant Clear Recon Corporation had not “been

                                  21   formally served with the Summons and Complaint based on a review of the information available

                                  22   for the State Court’s docket.” Id.

                                  23            The complaint alleges the following: A predecessor of J.P. Morgan Securities issued two

                                  24   mortgages on real property located in San Jose, California, and the second mortgage was

                                  25   reassigned to 26th Corporation. Id. at 14-15. 26th Corporation was subsequently the highest

                                  26   bidder at a non-judicial foreclosure sale of the property. Id. at 15. Plaintiffs’ counsel received a

                                  27   letter from Chase stating that the pay-off on the first mortgage was $1,028,531.85, and the

                                  28   reinstatement amount was $444,693.58. Id. Plaintiffs wired the full reinstatement amount to
                                   1   Chase on May 16, 2018. Id. at 16. Chase returned the funds on May 23, 2018, “with the

                                   2   explanation that the funds are not sufficient.” Id. “On May 29, 2018, Defendant Clear Recon

                                   3   Corporation, Trustee caused a Notice of Default to be recorded with respect to CHASE’s First

                                   4   Trust Deed loan and the subject property. Said Notice of Default recites a reinstatement amount

                                   5   of $438,664.19.”1 Id. The following day, a Chase employee “signed for a certified letter from

                                   6   Plaintiffs’ attorney that included a tender of $444,693.58 from attorney’s trust account to reinstate

                                   7   the First Trust loan.” Id. The funds were returned the following day with a statement that, “‘The

                                   8   funds aren’t enough to pay off the loan.’” Id. Chase later responded “that the reinstatement funds

                                   9   ‘were returned because a Notice of Default had not yet been recorded. . . .’” Id. (ellipsis in

                                  10   original). Clear Recon “recorded a Notice of Trustee’s Sale of the [subject] property . . . setting

                                  11   October 4, 2018 as the sale date.” Id.

                                  12           Plaintiffs assert five causes of action, all of which arise under California state law: breach
Northern District of California
 United States District Court




                                  13   of duty under California Code of Civil Procedure section 2942c; promissory estoppel; accounting;

                                  14   unfair business practices; and preliminary injunction. Id. at 17-20. Chase removed the complaint

                                  15   on diversity grounds, contending that the amount in controversy exceeds $75,000 and that

                                  16   complete diversity exists between the parties. Id. at 3-8. Plaintiffs now move to remand this case

                                  17   to state court.

                                  18   II.     LEGAL STANDARD

                                  19           “A defendant may remove an action to federal court based on federal question jurisdiction

                                  20   or diversity jurisdiction.” Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)

                                  21   (citing 28 U.S.C. § 1441). Diversity jurisdiction “requires complete diversity of citizenship; each

                                  22   of the plaintiffs must be a citizen of a different state than each of the defendants.” Morris v.

                                  23   Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001). In addition, the amount in

                                  24   controversy must exceed $75,000. 28 U.S.C. § 1332(a).

                                  25           “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of

                                  26   Am., 511 U.S. 375, 377 (1994). It is “presumed that a cause lies outside this limited jurisdiction,

                                  27
                                       1
                                  28     The complaint does not describe why the reinstatement amount in the Notice of Default is less
                                       than the reinstatement amount in the letter Plaintiffs’ counsel received.
                                                                                         2
                                   1   and the burden of establishing the contrary rests upon the party asserting jurisdiction.” Id.

                                   2   (citations omitted). “Federal jurisdiction must be rejected if there is any doubt as to the right of

                                   3   removal in the first instance.” Gaus v. Miles, 980 F.2d 564, 566 (9th Cir. 1992) (per curiam).

                                   4   “The ‘strong presumption’ against removal jurisdiction means that the defendant always has the

                                   5   burden of establishing that removal is proper.” Id. (citation omitted). The court “resolves all

                                   6   ambiguity in favor of remand.” Hunter, 582 F.3d at 1042.

                                   7   III.       DISCUSSION

                                   8              Plaintiffs have moved to remand based on Defendant Clear Recon’s California citizenship.

                                   9   ECF No. 11. Defendants agree that Clear Recon is a California citizen. ECF No. 21 at 2. They

                                  10   oppose the motion to remand on grounds that (1) complete diversity still exists because Plaintiffs

                                  11   are both citizens of Nevada and (2) that, even if one or both Plaintiffs is a California citizen, Clear

                                  12   Recon’s citizenship should be disregarded because it is both a nominal and fraudulently joined
Northern District of California
 United States District Court




                                  13   defendant. Id. at 2-8. Plaintiffs failed to file a timely reply, but the Court allowed them to file a

                                  14   late reply. ECF No. 33. Plaintiffs’ reply is silent on Plaintiffs’ citizenship but repeats their

                                  15   contention that Clear Recon is a non-diverse party. ECF No. 35 at 1. Plaintiffs also dispute that

                                  16   Clear Recon is a nominal or fraudulently joined defendant. Id. at 1-3. Neither party disputes that

                                  17   the amount-in-controversy requirement is satisfied.

                                  18              A.     Consideration of Clear Recon’s Citizenship

                                  19              The Court first considers whether Clear Recon’s citizenship can be disregarded for

                                  20   purposes of the diversity jurisdiction analysis. The Court concludes that it cannot.

                                  21              Defendants argue that Clear Recon is a nominal party because it has filed in state court a

                                  22   declaration of non-monetary status pursuant to California Civil Code section 2924l.2 However,

                                  23   the declaration was not filed until November 5, 2018 – four days after this case was removed.

                                  24   ECF No. 22 at 4. This was too late for Clear Recon to have become a nominal party under the

                                  25   statute:

                                  26

                                  27   2
                                         The Court grants Defendants’ request for judicial notice of this court document. ECF No. 22;
                                  28   Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (“We may take
                                       judicial notice of court filings and other matters of public record.”).
                                                                                          3
                                   1                  Because removing defendants must show that diversity of
                                                      citizenship existed at the time of removal, . . . and a party filing a
                                   2                  declaration of non-monetary status does not become a nominal party
                                                      until fifteen days have passed without objection by plaintiffs, courts
                                   3                  refuse to ignore the ‘nominal’ party’s citizenship for purposes of
                                                      diversity jurisdiction when the case is removed to federal court
                                   4                  before the fifteen-day objection period has expired.
                                   5   Jenkins v. Bank of Am., N.A., No. CV 14-04545 MMM (JCx), 2015 WL 331114, at *7 (C.D. Cal.

                                   6   Jan. 26, 2015) (internal quotation marks, alterations, emphasis, and citation omitted). Here, not

                                   7   only was the case removed before the expiration of the fifteen-day objection period; it was

                                   8   removed before the declaration was even filed. The Court therefore does not ignore Clear Recon’s

                                   9   citizenship based on its filing of a declaration of non-monetary status in state court.

                                  10          Defendants also contend that Clear Recon’s citizenship should be disregarded because

                                  11   Clear Recon is a nominal party who “[has] no interest in the action, and [is] merely joined to

                                  12   perform the ministerial act of conveying the title if adjudged to the complainant.” Prudential Real
Northern District of California
 United States District Court




                                  13   Estate Affiliates, Inc. v. PPR Realty, Inc., 204 F.3d 867, 873 (9th Cir. 2000) (internal quotation

                                  14   marks and citation omitted). But Plaintiffs assert that Clear Recon breached its duties under

                                  15   California Code of Civil Procedure section 2924c,3 “engaged in unfair competition within the

                                  16   meaning of California Business and Professions Code § 17200,” and is liable for money damages.

                                  17   ECF No. 1 at 17, 19, 21. Clear Recon is therefore not simply a nominal party with no interest in

                                  18   the action. See, e.g., Latino v. Wells Fargo Bank, N.A., No. 2:11-CV-02037-MCE, 2011 WL

                                  19   4928880, at *3 (E.D. Cal. Oct. 17, 2011) (“[W]hile trustees on a [deed of trust] are often nominal

                                  20   parties, Plaintiff’s Complaint contains substantive allegations against Cal-Western and seeks to

                                  21   recover money damages or restitution from all Defendants, including Cal-Western, as well.

                                  22   Accordingly, while Removing Defendants may believe Plaintiff cannot state a claim against Cal-

                                  23   Western, they have failed to show that Cal-Western has been joined in a merely nominal

                                  24

                                  25   3
                                         California Civil Code section 2924c(a)(2) provides: “If the trustor, mortgagor, or other person
                                  26   authorized to cure the default pursuant to this subdivision does cure the default, the beneficiary or
                                       mortgagee or the agent for the beneficiary or mortgagee shall, within 21 days following the
                                  27   reinstatement, execute and deliver to the trustee a notice of rescission that rescinds the declaration
                                       of default and demand for sale and advises the trustee of the date of reinstatement. The trustee
                                  28   shall cause the notice of rescission to be recorded within 30 days of receipt of the notice of
                                       rescission and of all allowable fees and costs.”
                                                                                          4
                                   1   capacity.” (citations omitted)).

                                   2          Similarly, Defendants have not met their burden of demonstrating that Clear Recon was

                                   3   fraudulently joined as a defendant. Defendants argue that “the test for fraudulent joinder

                                   4   resembles a Rule 12(b)(6) analysis.” ECF No. 21 at 7 (quoting TPS Utilicom Servs. v. AT&T

                                   5   Corp., 223 F. Supp. 2d 1089, 1102 (C.D. Cal. 2002)). This statement, while true, is incomplete.

                                   6                  The test for fraudulent joinder and for failure to state a claim under
                                                      Rule 12(b)(6) are not equivalent. A claim against a defendant may
                                   7                  fail under Rule 12(b)(6), but that defendant has not necessarily been
                                                      fraudulently joined. . . . If a plaintiff’s complaint can withstand a
                                   8                  Rule 12(b)(6) motion with respect to a particular defendant, it
                                                      necessarily follows that the defendant has not been fraudulently
                                   9                  joined. But the reverse is not true. If a defendant cannot withstand
                                                      a Rule 12(b)(6) motion, the fraudulent inquiry does not end there.
                                  10                  For example, the district court must consider, as it did in this case,
                                                      whether a deficiency in the complaint can possibly be cured by
                                  11                  granting the plaintiff leave to amend.
                                  12   Grancare, LLC v. Thrower by & through Mills, 889 F.3d 543, 549-50 (9th Cir. 2018).
Northern District of California
 United States District Court




                                  13   Consequently, fraudulent joinder is established only if there is no “possibility that a state court

                                  14   would find that the complaint states a cause of action against any of the [non-diverse] defendants.”

                                  15   Id. at 549 (emphasis and alteration in original) (quoting Hunter, 582 F.3d at 1046).

                                  16          This is a “heavy burden” that Defendants have not satisfied. Hunter, 582 F.3d at 1046.

                                  17   Although Defendants correctly observe that the complaint’s only factual allegations concerning

                                  18   Clear Recon are that it caused a notice of default to be recorded and that it subsequently recorded a

                                  19   notice of trustee’s sale, ECF No. 1 at 16, they have not presented any argument, let alone

                                  20   persuaded the Court, that there is no possibility that Plaintiffs can state a claim against Clear

                                  21   Recon under section 2924c, for unfair business practices, or otherwise. See, e.g., Alkana v. ING

                                  22   Bank, F.S.B., No. 10-04079 MMM (VBKx), 2010 WL 11601042, at *4-6 (C.D. Cal. July 30,

                                  23   2010) (declining to consider trustee as fraudulently joined based in part on defendant’s failure to

                                  24   show that, if given leave to amend, plaintiff could not state a claim against the trustee under

                                  25   section 2924c). The Court will consider Clear Recon’s undisputed California citizenship in

                                  26   determining whether diversity jurisdiction exists.

                                  27          B.      Complete Diversity

                                  28          Defendants argue that even if Clear Recon’s California citizenship is considered, complete
                                                                                          5
                                   1   diversity still exists because both Plaintiffs are citizens of Nevada. ECF No. 21 at 2. However,

                                   2   they have failed to persuade the Court that neither Plaintiff is a citizen of California.

                                   3          For purposes of diversity jurisdiction, a corporation is considered a citizen of every state in

                                   4   which it has been incorporated and of the “state where it has its principal place of business.” 28

                                   5   U.S.C. § 1332(c)(1). Defendants assert that the 26th Corporation is both incorporated in and has

                                   6   had its principal place of business in Nevada. ECF No. 1 at 4. For support, they cite to the

                                   7   complaint and to the “Nevada Secretary of State Entity Detail for Plaintiff 26th Corporation.” Id.

                                   8   But neither of these documents contains any information about the 26th Corporation’s principal

                                   9   place of business. The entity detail indicates only that the 26th Corporation is registered in

                                  10   Nevada and has a registered agent and officers with a Nevada address. Id. at 26-27. And the

                                  11   complaint alleges only that the 26th Corporation “is a Nevada Corporation doing business in the

                                  12   County of Santa Clara, California.” Id. at 13. Because the 26th Corporation’s principal place of
Northern District of California
 United States District Court




                                  13   business is unknown, the Court cannot determine its citizenship.

                                  14          As to Plaintiff Whitney, the complaint is silent as to his citizenship and alleges only that he

                                  15   “is an individual and the sole owner and officer of Plaintiff 26th Corp.” Id. Defendants argue that

                                  16   Whitney is a citizen of Nevada because “[t]he Nevada Secretary of State Entity Detail for Plaintiff

                                  17   26th Corporation shows Plaintiff Whitney’s address as 5606 Riggins Court, Suite 200, in Reno,

                                  18   Nevada.” ECF No. 1 at 4. However, that document lists the same address for the 26th

                                  19   Corporation’s registered agent, Corporate Service Center, Inc., and for another officer of the

                                  20   corporation. Id. at 26. From these facts, the Court cannot conclude that Riggins Court is a

                                  21   residential address as opposed to a business address. Moreover, a “natural person’s state

                                  22   citizenship is . . . determined by her state of domicile, not her state of residence. A person’s

                                  23   domicile is her permanent home, where she resides with the intention to remain or to which she

                                  24   intends to return.” Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). Defendants

                                  25   have presented no evidence of Whitney’s residence, let alone his domicile, and the Court therefore

                                  26   also cannot determine his citizenship.

                                  27          Because Defendants have not persuaded the Court that neither Plaintiff is a citizen of

                                  28   California, they have failed to meet their burden of demonstrating complete diversity.
                                                                                          6
                                   1                                            CONCLUSION

                                   2          Plaintiffs’ motion to remand is granted. This matter is hereby remanded to the Superior

                                   3   Court of California for the County of Santa Clara. The Clerk shall close the file.

                                   4          IT IS SO ORDERED.

                                   5   Dated: February 6, 2019
                                                                                       ______________________________________
                                   6
                                                                                                     JON S. TIGAR
                                   7                                                           United States District Judge

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        7
